DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 1/05/2021 and 4/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-12 and 14-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al., (US 2018/0368132), hereinafter Babaei
Regarding Claim 1, Babaei teaches a configuration and/or activation apparatus for duplication transmission ([Abstract] configuration parameters indicating the PDCP duplication for the first bearer is activated or deactivated), comprising: 
a first transmitting unit configured to transmit a first configuration message for configuring a user equipment (UE) to perform operations of carrier aggregation and/or at least two connectivities to the UE ([Para. 0153, 0190, 0220-0223, 0242] the gNB (first transmitting unit) may transmit configuration parameters by RRC signaling to a wireless device to perform uplink PDCP packet duplication with carrier aggregation for a DRB/SRB for the NR-NR dual connectivity (DC) case. In carrier aggregation (CA) and multi-connectivity, UE may be connected to one master gNB and one or more secondary eNBs (i.e., first transmitting unit and second transmitting unit), [0171] where the collocated gNB (master base station) and eNB (secondary base station), or non-collocated eNBs/gNBs, comprise dual-connectivity (DC) and/or carrier aggregation (CA)).
and a second transmitting unit configured to transmit second configuration message for duplication transmission of at least three legs, and/or activation/deactivation signaling for duplication transmission, to the UE ([Para. 0212-0213, 0246-0248, 0250-0254] one or more eNBs (second transmitting unit) may transmit configuration (RRC) message to the wireless device comprising configuration parameters for duplication transmission over a plurality of logical channels or carriers. The plurality logical channels include first, second and third logical channel may be configured. In response to the RRC configuration, activation and/or deactivation PDCP duplication for the radio bearers). [Para. 0242] where, a leg for transmission of a duplicate packet may be a carrier, a radio bearer or logical channel for duplication transmission).

Regarding Claim 2, Babaei teaches wherein, the second configuration message and the first configuration message are the same message ([Para. 0222-0224, 0226] describe the same configuration messages for the duplication transmission of logical channels and the carrier aggregation). 

Regarding Claim 3, Babaei teaches wherein, the second configuration message transmitted to the UE comprises at least one piece of the following information: information on a leg used by at least one data radio bearer (DRB) in performing duplication transmission; information on whether at least one leg is able to be used for duplication transmission; and information on a DRB using at least one leg configured to be used for duplication transmission ([Para. 0222-0224, 0226] describe the configuration messages receive by the wireless device may comprise parameters for duplication with carrier aggregation for a DRB/SRB by using a plurality of logical channels).

Regarding Claim 4, Babaei teaches wherein, the information on a leg used by at least one data radio bearer (DRB) in performing duplication transmission comprises at least one of the following: a network device identifier, a cell group identifier, a radio link control (RLC) entity identifier and a logic channel identifier used by the at least one DRB in performing duplication transmission; the information on whether at least one leg is able to be used for duplication transmission comprises: information on whether at least one network device or at least one cell group is able to be used for duplication transmission; and the information on a DRB using at least one leg configured to be used for duplication transmission comprises: information on a DRB using at least one network device or cell group configured to be used for duplication transmission. ([Para. 0215, 0222, 0258] the one or more messages may comprise a logical channel group identifier for one or more of the plurality of the logical channels and cell identifier. In an example, the plurality of logical channels may comprise logical channels with data, PDCP packet duplication with carrier aggregation for a DRB/SRB on one or more cells).

Regarding Claim 5, Babaei teaches wherein, the second configuration message is radio resource control (RRC) signaling. ([Para. 0212-0213, 0246-0248, 0250-0254] one or more base stations transmit configuration (RRC) message to the wireless device comprising configuration parameters for duplication transmission over a plurality of logical channels or carriers. The plurality logical channels includes first, second and third logical channel may be configured. In response to the RRC configuration, activation and/or deactivation PDCP duplication for the radio bearers).  

Regarding Claim 6, Babaei teaches wherein, the second transmitting unit of a network device transmits the activation/deactivation signaling for duplication transmission to the UE, the activation/deactivation signaling comprising indication on an activation status of the duplication transmission of a DRB in the network device; and/or the second transmitting unit of another network device transmits the activation/deactivation signaling for duplication transmission to the UE, the activation/deactivation signaling comprising indication on an activation status of the duplication transmission of a DRB in the other network device ([Para. 0190, 0222, 0252, 0254] multi-connectivity may comprise collocated eNBs/gNBs and/or non-collocated eNBs/gNBs. The eNB may transmit RRC signaling with configuration parameters to enable/disable packet duplication. In an example embodiment, the RRC configuration may comprise at least one activation/deactivation bit that indicate activates/deactivates PDCP duplication for the one or more first radio bearers), and the UE, the network device and the other network device are configured as at least two connectivities ([Para. 153] Fig. 7 shows an example structure with CA and multi-connectivity for the UE side MAC entities connected to a Master Cell Group (MCG) and a Secondary Cell Group (SCG) via multiple logical channels).

Regarding Claim 7, Babaei teaches wherein, the activation/deactivation signaling comprises indication on a use status of a leg used for the duplication transmission. ([Para. 0242] an RRC signaling may be indicated to the wireless device the state of active or not active of the uplink PDCP duplication of a leg for transmission (i.e., use status of a leg)). 

Regarding Claim 8, Babaei teaches wherein, the leg comprises at least one of a network device, a cell group, a media access control (MAC) entity, a radio link control (RLC) entity and a logic channel. ([Para. 0208, 242-0243] a leg for transmission of a duplicate packet in a logical channel of both MCG and SCG and a MAC control element).

Regarding Claim 9, Babaei teaches wherein, the indication on a use status of a leg used for the duplication transmission comprises: a use status of a network device, or a cell group, or an MAC entity, or an RLC entity or a logic channel corresponding to an index or an identifier of the network device, or the cell group, or the MAC entity, or the RLC entity or the logic channel. ([Para. 0242] an RRC signaling may be indicated to the wireless device the state of active or not active of the uplink PDCP duplication of a leg (e.g., logical channel) for transmission (i.e., use status of a leg). In an example embodiment, one or more MAC layer mechanisms may be used to control PDCP duplication, e.g., to start and/or stop PDCP duplication for one or more radio bearers, to indicate additional leg/carrier for transmission of duplicate PDCP packets e.g., duplicate logical channel(s) to which duplicate PDCP packets are mapped to, etc.)

Regarding Claim 10, Babaei teaches wherein, the activation/deactivation signaling comprises indication on use statuses of legs of at least one DRB configured with duplication transmission by a MAC CE. ([Para. 0242] an RRC signaling may be indicated to the wireless device the state of active or not active of the uplink PDCP duplication of a leg (e.g., logical channel) for transmission (i.e., use status of a leg). In an example embodiment, uplink PDCP duplication may be configurable per data radio bearer (DBR), and one or more MAC layer mechanisms may comprise one MAC control element (MAC CE) which may be used to control PDCP duplication, e.g., to start and/or stop PDCP duplication for one or more radio bearers, to indicate additional leg/carrier for transmission of duplicate PDCP packets e.g., duplicate logical channel(s) to which duplicate PDCP packets are mapped to, etc.)

Regarding Claim 11, Babaei teaches wherein, the use statuses of the legs are ordered in an ascending order of indices of the legs. ([Para. 0242, 0246, 0281, 0303] an RRC signaling may be indicated to the wireless device the state of active or not active of the uplink PDCP duplication of a leg (e.g., logical channel) for transmission (i.e., use status of a leg). In an example embodiment, one or more MAC layer mechanisms may be used to control PDCP duplication, e.g., to start and/or stop PDCP duplication for one or more radio bearers, to indicate additional leg/carrier for transmission of duplicate PDCP packets e.g., duplicate logical channel(s) to which duplicate PDCP packets are mapped to, etc. In an example, the first radio bearer may be mapped to a first logical channel a second logical channel and a third logical channel (i.e., ascending order of indices of the legs). In an example, the transmission duration of a transport block comprising the data from the first logical channel may be less than one or more first transmission durations. A second logical channel (e.g., corresponding to voice) may be configured with a different mapping restriction. A third logical channel may not be configured with a mapping restriction. In an example, the ordered list of the bearer identifiers of the one or more first bearers may be an ascending ordered list of the bearer identifiers of the one or more first bearers.

Regarding Claim 12, Babaei teaches wherein, the leg comprises at least one of the following: a cell group identifier, a radio link control (RLC) entity identifier and a logic channel identifier. ([Para. 242-0243, 0246, 0258] a leg for transmission of a duplicate packet in a logical channel, and a MAC control element. For example, the logical channels include a first logical channel ID and second logical channel ID).

Regarding Claim 14, Babaei teaches wherein, the activation/deactivation signaling further comprises a mapping relationship between the at least one DRB configured with duplication transmission and the leg. ([Para. 0241, 0246] RRC signaling comprising configuration parameters indicate whether PDCP duplication is configured and/or activated/started for a first radio bearer (e.g., data radio bearers (DRBs). In an example, the first radio bearer may be mapped to a first logical channel and a second logical channel).

Regarding Claim 15, Babaei teaches An apparatus for duplication transmission, comprising: a first receiving unit configured to receive from a network device a first configuration message for configuring a user equipment (UE) to perform operations of carrier aggregation and/or at least two connectivities ([Para. 0155, 0190-0191, 0222-0223] In the case of multi-connectivity, the UE may be configured with multiple NR MAC entities: one NR MAC entity for receiving from master gNB, and other NR MAC entities for receiving from secondary gNBs, which comprises dual-connectivity (DC) and/or carrier aggregation (CA). In an example, a wireless device may receive one or more messages comprising one or more radio resource configuration (RRC) messages with configuration parameters from one or more base stations (e.g., one or more NR gNBs) to perform uplink PDCP packet duplication with carrier aggregation for a DRB/SRB for the NR-NR dual connectivity (DC) case); and a second receiving unit configured to receive a second configuration message for duplication transmission, and/or activation/deactivation signaling for duplication transmission, from the network device. ([Para. 0212-0213, 0246-0248, 0250-0254] a wireless device may receive one or more messages comprising one or more radio resource configuration (RRC) messages from one or more base stations (e.g., one or more NR gNBs). In an example, the one or more messages may comprise configuration parameters for a plurality of logical channels or carriers. The plurality logical channels includes first, second and third logical channel may be configured. In response to the RRC configuration, activation and/or deactivation PDCP duplication for the radio bearers).  

Regarding Claim 16, Babaei teaches wherein, the second configuration message received from the network device comprises at least one piece of the following information: information on a leg used by at least one data radio bearer (DRB) in performing duplication transmission; information on whether at least one leg is able to be used for duplication transmission; and information on a DRB using at least one leg configured to be used for duplication transmission. ([Para. 0222-0224, 0226, 0242] describe the configuration messages receive by the wireless device may comprise parameters for duplication with carrier aggregation for a DRB/SRB by using a plurality of logical channels (i.e., using at least one leg). Where, a leg for transmission of a duplicate packet may be a carrier, a radio bearer or logical channel for duplication transmission).

Regarding Claim 17, Babaei teaches wherein, the information on a leg used by at least one data radio bearer (DRB) in performing duplication transmission comprises at least one of the following: a network device identifier, a cell group identifier, a radio link control (RLC) entity identifier and a logic channel identifier used by the at least one DRB in performing duplication transmission; the information on whether at least one leg is able to be used for duplication transmission comprises: information on whether at least one network device or at least one cell group is able to be used for duplication transmission; and the information on a DRB using at least one leg configured to be used for duplication transmission comprises: information on a DRB using at least one network device or cell group configured to be used for duplication transmission. ([Para. 0215, 0222, 0258] the one or more messages may comprise a logical channel group identifier for one or more of the plurality of the logical channels and cell identifier. In an example, the plurality of logical channels may comprise logical channels with data, PDCP packet duplication with carrier aggregation for a DRB/SRB on one or more cells).


Regarding Claim 18, Babaei teaches wherein, the second configuration message received from the network device is radio resource control (RRC) signaling. ([Para. 0212-0213, 0246-0248, 0250-0254] (RRC) message received from the one or more base stations comprising configuration parameters for duplication transmission over a plurality of logical channels or carriers. The plurality logical channels includes first, second and third logical channel may be configured. In response to the RRC configuration, activation and/or deactivation PDCP duplication for the radio bearers).  

Regarding Claim 19, Babaei teaches wherein, the second receiving unit receives indication on an activation status of duplication transmission of at least one DRB respectively from at least two network devices; and the UE and the at least two network devices are configured as at least two connectivities. ([Para. 0242, 0275] an RRC signaling may be indicated to the wireless device the state of active or not active of the uplink PDCP duplication of a leg for transmission (i.e., use status of a leg). The status of PDCP duplication (e.g., activation or deactivation) for bearers configured with PDCP duplication. [Para. 0155, 0190-0191] the multi-connectivity may comprise dual-connectivity (DC) and/or carrier aggregation (CA) with collocated eNBs/gNBs and/or non-collocated eNBs/gNBs.  The UE may be configured with multiple NR MAC entities: one NR MAC entity for receiving from master gNB, and other NR MAC entities for receiving from secondary gNBs, which comprises dual-connectivity (DC) and/or carrier aggregation (CA).

Regarding Claim 20, Babaei teaches wherein the apparatus further comprises: a first determining unit configured to enable at least one media access control (MAC) entity of the UE corresponding to at least one network device or at least one cell group to determine an activation status of duplication transmission of at least one DRB related to the MAC entity according to the indication. ([Para. 0168, 0202, 0222-0223, 0254] Fig. 4 shows the wireless device with processor 408 (i.e., implementing a determining unit) to cause the wireless device to enable operation of multi-carrier communications. In an example, a UE may enable/disable the MAC entity to duplicate the PDCP PDUs for a bearer for which the duplication is configured/enabled and may not duplicate PDCP PDUs for a bearer (DRB) for which the duplication is disabled (not configured). [Para. 0155, 0174] Fig. 7, The UE may be configured with multiple NR MAC entities including MAC-control element (i.e., determining unit): one NR MAC entity for receiving from master gNB, and other NR MAC entities or receiving from secondary gNBs. In multi-connectivity, the configured set of serving cells for a UE may comprise of two subsets: the Master Cell Group (MCG) containing the serving cells of the master gNB, and the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs. 

Regarding Claim 21, Babaei teaches wherein the apparatus further comprises: a first transmitting unit configured to enable at least one MAC entity of the UE corresponding to at least one network device or at least one cell group, for at least one DRB activating duplication transmission in the activation/deactivation signaling, to perform duplication transmission of the DRB by using the network device or the cell group, and/or enable at least one MAC entity of the UE corresponding to at least one network device or at least one cell group, for at least one DRB deactivating duplication transmission in the activation/deactivation signaling, not to perform duplication transmission of the DRB by using the network device or the cell group. ([Para. 0174, 0207-0209, 0222-0223] the apparatus includes a Master Cell Group (MCG) containing the serving cells of master base station, and a Secondary Cell Group (SCG) containing the serving cells of the secondary base station configured to enable or turn on the duplication function of MAC entities of the UE for MCG and SCG on the UE side for UL packet duplication using Dual connectivity in NR-NR. In an example, a UE may enable/disable the MAC entity to duplicate the PDCP PDUs for a bearer for which the duplication is configured/enabled and may not duplicate PDCP PDUs for a bearer (DRB) for which the duplication is disabled (not configured).

Regarding Claim 22, Babaei teaches wherein, the second receiving unit receives indication on a use status of the leg used for the duplication transmission from the network device. ([Para. 0241-0242] the wireless device receives an RRC signaling from gNB indicated to the wireless device the state of active or not active of the uplink PDCP duplication of a leg for transmission (i.e., use status of a leg)). 

Regarding Claim 23, Babaei teaches wherein, the activation/deactivation signaling received by the second receiving unit comprises indication on use statuses of legs of the at least one DRB configured with duplication transmission. ([Para. 0210, 0241-0242] RRC signaling may control which legs of a split bearer that data may be duplicated. The RRC signaling received by the wireless device may be indicated to the state of active or not active of the uplink PDCP duplication of a leg (e.g., logical channel) for transmission (i.e., use status of a leg). In an example embodiment, uplink PDCP duplication may be configurable per data radio bearer (DBR), and one or more MAC layer mechanisms may comprise one MAC control element (MAC CE) which may be used to control PDCP duplication, e.g., to start and/or stop PDCP duplication for one or more radio bearers, to indicate additional leg/carrier for transmission of duplicate PDCP packets e.g., duplicate logical channel(s) to which duplicate PDCP packets are mapped to, etc. 

Regarding Claim 24, Babaei teaches wherein the apparatus further comprises: a second determining unit configured to, according to the indication on use statuses of the legs of the at least one DRB configured with duplication transmission, determine a leg used by the DRB in performing duplication transmission. ([Para. 0168, 0202, 0222-0223, 0254] Fig. 4 shows the wireless device with processor 408 (i.e., implementing a determining unit) to cause the wireless device to enable operation of multi-carrier communications. In an example, a UE may enable/disable the MAC entity to duplicate the PDCP PDUs for a bearer for which the duplication is configured/enabled and may not duplicate PDCP PDUs for a bearer (DRB) for which the duplication is disabled (not configured). [Para. 0242-0243] In an example, the additional leg for transmission of a duplicate packet (e.g., additional carrier to which a duplicate logical channel corresponding to the duplicate PDCP packets may be mapped to) may be indicated to the wireless device (e.g., using an RRC IE and/or MAC CE and/or alike). In an example, the initial state of the uplink PDCP duplication may be a default state and/or pre-configured state (e.g., active state or not-active state). The MAC layer of the UE may determine to start and/or stop PDCP duplication for one or more radio bearers, to indicate additional leg/carrier for transmission of duplicate PDCP packets e.g., duplicate logical channel(s) to which duplicate PDCP packets are mapped to, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Baek et al., (US 2021/0297899), hereinafter Baek.
Regarding Claim 13, Babaei does not disclose wherein, when the use status is 1, the RLC entity is used for duplication transmission, and when the use status is 0, the RLC entity is not used for duplication transmission.
Baek teaches wherein, when the use status is 1, the RLC entity is used for duplication transmission, and when the use status is 0, the RLC entity is not used for duplication transmission. ([Para. 0088, 0095] Fig. 6 shows the states of the packet duplication activation/deactivation message of a radio bearer, wherein 1 represents activation and 0 represents deactivation. For example, a value 1 of a Li field may represent that the corresponding RLC entity is used for packet duplication transmission, and a value 0 of a Li field may represent that the corresponding RLC entity is not used for packet duplication transmission).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Babaei and Baek to implement the activation and deactivation in cell carrier aggregation to improve UE’s power consumption.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180368107, Babaei et al. discloses Logical Channel Mapping With Packet Duplication.
US 20180324641, Tsai et al. discloses Method and apparatus of transmitting data duplication in a wireless communication system.
 US 20210235536, Shih et al. discloses Methods and related devices for multi-connectivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413              
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413